UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1579


ZHENLU ZHANG,

                Plaintiff - Appellant,

          v.

SCIENCE   &   TECHNOLOGY   CORPORATION;     COMPUTER   SCIENCES
CORPORATION;     NATIONAL     OCEANIC       AND     ATMOSPHERIC
ADMINISTRATION; J. C. MILLER,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Chief District
Judge. (8:08-cv-01716-DKC)


Submitted:   October 14, 2010             Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Zhenlu Zhang, Appellant Pro Se.    J.C. Miller, THOMPSON & HINE,
LLP, Washington, D.C.; Larry Robert Seegull, JACKSON LEWIS, LLP,
Baltimore, Maryland; Jason Daniel Medinger, Assistant United
States Attorney, Baltimore, Maryland; C. Dennis Southard, IV,
THOMPSON & HINE, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Zhenlu    Zhang   appeals      the    district   court’s    order

denying his motion for leave to file a Fed. R. Civ. Pro. 60(b)

motion for reconsideration and a motion for sanctions after the

imposition of a pre-filing injunction.              We have reviewed the

record and find no reversible error.            Accordingly, we affirm for

the reasons stated by the district court.            See Zhang v. Science

& Tech. Corp., No. 8:08-cv-01716-DKC (D. Md. Apr. 23, 2010).             We

dispense   with     oral   argument    because     the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   AFFIRMED




                                      2